Mr. Presiding Justice Boggs delivered the opinion of the Court. Omitting portions not material for consideration the section of the statute here involved is as follows: “ When it is necessary to construct or repair any bridge over a stream * _* * in which work the town is wholly or in part responsible, and the cost of which will be more than twenty cents on the one hundred dollars on the latest assessment roll, and the levy of the road and bridge tax for two years last past in said town was in each year for the full amount of forty cents on each one hundred dollars allowed by law for the commissioners to raise, the major part of which is needed for the ordinary repair of roads and bridges, the commissioners may petition the county board for aid, and if the foregoing facts shall appear the county board shall appropriate from the county treasury a sum sufficient to meet one-half the expenses of the said bridge or other work, on condition the town asking aid shall furnish the other half of the required amount.” Par. 19, Chap. 121, S. & G. Statutes, Vol. 3, p. 1089. Its purpose and proper construction is, to our minds, not at all doubtful. It is to require the county to aid only in exceptional cases where the expense of building a particular bridge is so great as to impose an unreasonable burden of taxation upon the property of the town. In all other instances, the cost of building bridges is cast by the statute upon the town in which the bridges are to be located. The statute has supplied the rule for determining whether the cost of any proposed bridge should be deemed so great as to make it proper to exempt the town from a portion of the expense of constructing it, and that is when the cost of the bridge “ will be more than twenty cents on the $100 on the latest assessment roll.” A prerequisite therefore to a demand for aid from a county is that a bridge is required, the cost whereof will exceed the sum which would be produced by a levy of twenty .cents on the $100 of taxable property of the town, appearing on the latest assessment roll.. It did not appear from the petition for a mandamus that the cost of any one of the bridges mentioned would exceed ■that sum. Therefore, it is our conclusion, the petition failed to show a right to demand action upon the part of the Board of Supervisors. The inclusion of a number of bridges in a petition, and the insistence, it is sufficient to fix the liability of the county to aid in building all of such bridges if the total cost of all of them will exceed the sum produced by an assessment of twenty cents upon the $100 of taxable property is, we conceive, based upon a misconception of the true intent and meaning of the statute. The Circuit Court should, in our opinion, have sustained the demurrer to the petition for a writ of mandamus. The judgment is reversed and the cause remanded.